Reader, P. J.,
The above-entitled case is before us on a writ of certiorari from a judgment entered before Harry C. Wallis, justice of the peace. Upon the return of the justice’s transcript several exceptions were filed to the record of his proceeding. We are not satisfied that all of these exceptions are well taken. We consider only the exception relating to the record of the justice insofar as it enters judgment against defendant.
The justice furnished defendant a transcript of his record which is attached to and made a part of the exceptions of defendant. In this transcript the award of judgment is thus stated: “After hearing all the evidence in the case I awarded Mr. Julious Sandusky public judgment and costs against Mr. James Storar.” In the transcript returned by the justice in response to the writ of certiorari the same statement is made in typewriting, and then there are written in ink following this statement these words: “Judgment $56.60 costs $7.75.” Both transcripts are *594signed by the justice and both are dated February 13, 1940.,
It seems to us quite evident that the judgment as entered by the justice was not for any sum of money, and therefore was ineffective. It is true that probably defendant should have averred an alteration in the record of the justice, and should have brought the original record into court. However, the error above referred to seems to us so evident, and the amount involved is so small, that we think it unwise to put the parties to further expense by modifying the proceeding to bring the record of the justice before us and take the testimony concerning the same. We think the judgment of the justice should be reversed.